DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 11, it is unclear how merely “acquiring” (that is, coming into possession) a sensor apparatus provides one with information on memory content of an element of the apparatus, as this would generally be understood to require one to access and read information from the memory not to merely have physical possession of the structure and therefore it is unclear how one would have “the access information from the first memory device” without relying on a process to read from the memory element.  However no such step is claimed and therefore the metes and bounds of the claim cannot be readily determined. With regard to claim 19, although claim 11 indicates that the second memory device is attached to an assembly “configured to… couple to a second sensor apparatus” but there is no positive step of coupling the assembly to such an apparatus and thus, there is no basis for generating a sensor signal from the claim steps of the independent claim, such that it is unclear how “the second signal” can be communicated as set forth in the dependent claim. Claims 20 - 23 are similarly indicating details requiring such a signal which is not positively provided for in the independent claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 and 15 - 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berson et al. (USPN 6,708,049 – cited by Applicant).  Berson et al. discloses a sensor having emitters and a light sensitive detector (column 4, lines 49-55), a monitor (column 4, lines 47-49), a key containing access information (column 5, lines 32-51), a sensor port (column 4, line 60 - column 5, line 11), a lock (column 3, lines 5-13), and an adapter cable (column 8, lines 45-51). Berson et al. discloses the key comprise a memory element programmed with the access information (column 5, lines 32-51). Berson et al. discloses the memory element incorporated into a patient cable connector (column 5, lines 28-31) or into a connector portion of an adapter cable (column 5, lines 15-17) where the adapter is configured to connect between the sensor and patient cable or sensor and sensor port (Figure 10; column 8, line 45- column 9, line 5). Additionally, Berson et al. (Figures 6 - 8) detail that the monitor processes the stored memory information and the measured signal data.  One would recognize that when manufacturing the structure of Berson et al., one producing the device would “acquire” a first sensor apparatus having structure consistent with the claim details, including the “access information”/key as detailed above. When manufacturing a second apparatus, one would again include “access information”/key in a memory which would be attached to the second apparatus (cable with connector) as detailed. When used with an associated sensor the steps of claims 18 - 23 would be performed to measure and process the physiological data.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 - 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berson et al. as applied to claim 11 above. Berson et al. teaches the structure of the memory attached to the assembly but does not particularly teach that soldering, crimping, or embedding are part of the process of manufacturing. However, these are merely well known manufacturing steps used when creating electronic devices, and thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement Berson et al. using standard manufacturing techniques in their known manner, since it has generally been held to be within the skill to rely on known techniques having predictable results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 - 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,531,835. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the manufacture and use steps of the patent claim with steps consistent with the application claims.
Claims 11 - 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 9,743,887. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture and use the system of the patent claim with steps consistent with the application claims.
Claims 11 - 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 9,072,474. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture and use the steps of the patent claim with steps consistent with the application claims.
Claims 11 - 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 7,483,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally consistent with those of the patent (with particular attention to patent claim 5), such that one in possession of the invention of the patent claims would necessarily be in possession of the claims of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791